14-2889
    Chen v. Lynch
                                                                                       BIA
                                                                                  Cheng, IJ
                                                                               A087 486 797

                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    18th day of March, two thousand sixteen.

    PRESENT:
             ROBERT D. SACK,
             PETER W. HALL,
             CHRISTOPHER F. DRONEY,
                  Circuit Judges.
    _____________________________________

    YAN CHEN,
                    Petitioner,

                    v.                                               14-2889
                                                                     NAC
    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                      Aileen Shao, New York, New
                                         York.

    FOR RESPONDENT:                      Benjamin C. Mizer, Principal Deputy
                                         Assistant Attorney General; Terri J.
                                         Scadron, Assistant Director; Wendy
                              Benner-León, Trial Attorney, Office
                              of Immigration Litigation, United
                              States Department of Justice,
                              Washington, D.C.

     UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

     Petitioner Yan Chen, a native and citizen of the People’s

Republic of China, seeks review of a July 22, 2014, decision

of the BIA affirming a May 8, 2013, decision of an Immigration

Judge (“IJ”) denying Chen’s application for asylum, withholding

of removal, and relief under the Convention Against Torture

(“CAT”).    In re Yan Chen, No. A087 486 797 (B.I.A. July 22,

2014), aff’g No. A087 486 797 (Immig. Ct. N.Y. City May 8, 2013).

We assume the parties’ familiarity with the underlying facts

and procedural history in this case.

     Chen challenges the IJ’s adverse credibility determination

and denial of CAT relief.     His arguments are unexhausted.        We

decline to consider them in the first instance.

     In addition to the statutory requirement that petitioners

exhaust    the   categories   of       relief   they   seek,   8 U.S.C.

§ 1252(d)(1), petitioners are required to raise to the BIA the

specific issues they later raise in this Court, see Foster v.

                                   2
INS, 376 F.3d 75, 78 (2d Cir. 2004).             This issue exhaustion

requirement is “mandatory.”               Lin Zhong v. U.S. Dep’t of

Justice, 480 F.3d 104, 118-24 (2d Cir. 2007).

    On appeal to the BIA, Chen did not make any specific

challenge to the IJ’s decision.           Chen, represented by counsel,

did not submit a brief to the BIA and argued only that the IJ’s

decision was “arbitrary capricious and an abuse of discretion”

and “contrary to the evidence.”            The BIA noted that Chen made

“no specific argument” on appeal “beyond these conclusory

assessments of the [IJ’s] decision” and affirmed the IJ’s

decision.     Chen’s generalized challenges to the IJ’s decision

are insufficient to conclude that the BIA was provided a full

opportunity     to    consider   petitioner’s         arguments.     See

Theodoropoulos v. INS, 358 F.3d 162, 171 (2d Cir. 2004).

Accordingly,     we   decline    to       consider   Chen’s   unexhausted

arguments in the first instance.             See Lin Zhong, 480 F.3d at

107 n.1.

    For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.

                                 FOR THE COURT:
                                 Catherine O’Hagan Wolfe, Clerk



                                      3